           Case 2:18-cv-01549-NBF Document 59 Filed 05/20/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LISA ELLIS,                                   )
                                              )
       Plaintiff,                             )
                                              )      Civil A. No. 18-1549
v.                                            )      Senior Judge Nora Barry Fischer
                                              )
BANK OF NEW YORK MELLON CORP.,                )
                                              )
       Defendant.                             )
                                              )


                                  ORDER OF COURT
       AND NOW, this 20th day of May, 2020 in accordance with the foregoing Memorandum

Opinion,

       IT IS HEREBY ORDERED that Defendant Bank of New York Mellon Corporation’s

Motion for Summary Judgment [35] is GRANTED; and

       An appropriate Judgment follows.



                                                     s/Nora Barry Fischer
                                                     Nora Barry Fischer
                                                     Senior U.S. District Judge

cc/ecf: All counsel of record.
